DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
 This Office Action is in response to a preliminary amendment filed on 11/9/2020. As directed by the preliminary amendment, no claims were canceled, claims 1-4 were amended, and claims 5-15 were added. Thus, claims 1-15 are pending for this application.
  
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
Claims 5-7 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the terms “a rail” and “a slider body” are unclear whether these elements are the same as or in addition to the “rail” and “slider body” of claim 4.
Regarding claim 7, the phrase “the plate having at least one wall-mounting hole configured to receive at least one fastener to mount the plate to the foundation, and at least one rail-engaging hole configured to receive at least one fastener to fix the rail to at least one of the plate and foundation” in lines 2-6 is unclear, as the phrase “at least one of the plate and foundation” suggests that the hole does not have to fix the rail to the plate, yet the claim recites that the plate having the hole, therefore it is unclear how there can be an option where the hole, which is claimed to be part of the plate, does not fix the rail to the plate.
Regarding claim 12, the phrase “further comprising a locking pin” in line 1 is unclear whether the locking pin is the same as or in addition to the “at least one pin” of claim 1. Based on the disclosure, it appears that the “locking pin” is one of the “at least one pin” (see paragraph [027] of applicant’s specification filed 5/8/2020), therefore, for the purpose of examination, the phrase “The traction device of claim 1, further comprising a locking pin” has been interpreted to read “The traction device of claim 1, wherein the at least one pin includes a locking pin”.
The remaining claims are rejected due to dependence on a rejected base claim. 

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim 1 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudgens (US 7,125,415) in view of McAllister (US 2006/0191745).
 Regarding claim 1, Hudgens discloses (Fig. 1) a traction device comprising 
a rail (20) having a plurality of apertures (42), 
a slider body (22) positioned on the rail to move vertically when the rail is mounted on a vertical surface in a vertical position, 
a harness (24,36) supported by the slider body and configured to support a head of a user (see Fig. 1), 
at least one pin (44) supported by the slider body. 
Hudgens does not disclose a handle coupled to the at least one pin to move the pin between an engaged position and a disengaged position permitting movement of the slider body relative to the rail to adjust the position of the harness relative to the rail.
However, McAllister teaches (Fig. 1-6) a handle (lever 31) coupled to the at least one pin (pin 43) to move the pin between an engaged position (position when engaged in hole 46) and a disengaged position (position when disengaged from hole 46) permitting movement of the slider (collar 19) body relative to the rail (11) to adjust the position of a platform (15) relative to the rail.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hudgens to include a handle coupled to the at least one pin to move the pin between an engaged position and a disengaged position permitting movement of the slider body relative to the rail to adjust the 
Regarding claim 8, modified Hudgens discloses the rail includes a slide rail (surface of rail 11 of McAllister having holes 46), a first plate positioned perpendicularly to the slide rail (front portion of rail connected to slide rail at edge) and a second plate positioned perpendicularly to the slide rail opposite the first plate (back portion of rail connected to slide rail at edge).
Regarding claim 9, modified Hudgens discloses the rail has an I-shaped cross section (both the rail 20 of Hudgens and the rail 11 of McAllister have I-shaped cross section along vertical axis).
Regarding claim 10, modified Hudgens discloses the rail is positioned within the slider (see Fig. 1-6 of McAllister).
Regarding claim 11, modified Hudgens discloses the slider body includes opposite lateral walls (left and right walls of slider body 18 of McAllister) having openings to receive the rail (top and bottom openings” and permit the slider body to slide along the rail.
Regarding claim 12, as best understood, 
Regarding claim 13, modified Hudgens discloses further comprising a lever (pivoting lock 20 of McAllister) coupled to the slider body and the at least one locking pin (see Fig. 3 and paragraph [0044] of McAllister), wherein the lever is movable between a first position with the locking pin engaged in the slider body and a second position with the locking pin disengaged with the slider body (paragraphs [0044]-[0045] of McAllister).
Regarding claim 14, modified Hudgens discloses the lever rotates about a pivot when moving between the first position and the second position (pivot 40, paragraph [0044] McAllister).
Regarding claim 15, modified Hudgens discloses the lever is biased to the first position (biasing element 44 biases the lever to first position, see Fig. 3 and paragraph [0044] McAllister).
 
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudgens (US 7,125,415) in view of Abercrombie (US 2012/0065036).
Regarding claim 2, Hudgens discloses (Fig. 1) a method of providing traction to a user, the method comprising the steps of
providing a traction device having a harness (24,36) configured to support a head of a user and a harness mount (collectively slider 22 and rail 20)
supporting the harness on a vertical surface (see Fig. 1), supporting the head of the user with the harness (see Fig. 1).
Hudgens discloses the user adjusting the position of the harness relative to the mount (Col. 4 lines 57-65), but does not disclose doing so while the head of the user is supported by the harness. However, Abercrombie teaches (Fig. 3-4) a method of traction including step of user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hudgens to include step of  user adjusting position of a head harness relative to the mount while the head of the user is supported by the harness, as taught by Abercrombie, for the purpose of allowing user to adjust the tension of the harness without requiring user to stand up or without require additional persons (paragraph [0032] Abercrombie).
Regarding claim 3, modified Hudgens discloses the user moving to a seated position and the user adjusting step occurs while the user is in the seated position (paragraph [0032] Abercrombie)
 
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudgens (US 7,125,415) in view of Abercrombie (US 2012/0065036), and further in view of McAllister (US 2006/0191745).
Regarding claim 4, modified Hudgens discloses a step of adjusting height of a slider body (22 of Hudgens) by engaging and disengaging the slider body from a rail (rail 20, disengaged via removal of pins 44 of slider body from apertures 46 of rail), but does not disclose the step includes the user grasping a handle of the traction device to disengage the slider body from the rail wherein the user adjusting step occurs while the user grasps the handle.
However, McAllister teaches (Fig. 1-6) a method of adjusting height of a slider body (collar 19) comprising user grasping a handle (lever 31) of the traction device to disengage the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Hudgens to include the step of the user grasping a handle of the traction device to disengage the slider body from the rail wherein the user adjusting step occurs while the user grasps the handle, as taught by McAllister, for the purpose of allowing for simple and selective adjustment of height of an object coupled to the rail (paragraph [0036] McAllister).
Regarding claim 5, modified Hudgens discloses the traction device includes a rail (rail 20 of Hudgens) having a plurality of apertures (42 of Hudgens), a slider body (22 of Hudgens) positioned on the rail to move vertically when the rail is mounted on a vertical surface in a vertical position, at least one locking pin (43 of McAllister) to maintain the position of the slider body relative to the rail, and a lever (pivoting lock 20 of McAllister) coupled to the slider body configured to engage and disengage the locking pins from the rail (see Fig. 3 and paragraph [0044] of McAllister), and further comprising a step of the user moving the lever from a first position to a second position to disengage the at least one locking pin from the rail (paragraphs [0044]-[0045] McAllister), wherein the user adjusting step occurs while the user moves the lever (paragraphs [0044]-[0045] McAllister).
Regarding claim 6, modified Hudgens discloses the step of the user releasing the lever to engage the at least one locking pin with the rail (paragraph [0044]-[0045] of McAllister).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudgens (US 7,125,415) in view of McAllister (US 2006/0191745), and further in view of Chen (US 2004/0211015).
Regarding claim 7, modified Hudgens discloses a rail, but does not disclose the rail includes a plate defining a vertical surface when the plate having at least one wall-mounting hole configured to receive at least one fastener to mount the plate to the foundation, and at least one rail-engaging hole configured to receive at least one fastener to fix the rail to at least one of the plate and foundation.
However, Chen teaches (Fig. 3) a rail (18) and a plate (19) defining a vertical surface when the plate is mounted on a foundation (mount plate 19 is mounted to wall, paragraph [0012]), the plate having at least one wall-mounting hole (middle hole of top plate shown in Fig. 3) configured to receive at least one fastener (e.g. screw/bolt) to mount the plate to the foundation (paragraph [0012]), and at least one rail-engaging hole (right-most hole of mount plate 19) configured to receive at least one fastener to fix the rail to at least one of the plate and foundation (mounts track 18 to the foundation, paragraph [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Hudgens to include a plate defining a vertical surface when the plate having at least one wall-mounting hole configured to receive at least one fastener to mount the plate to the foundation, and at least one rail-engaging hole configured to receive at least one fastener to fix the rail to at least one of the plate and foundation, as taught by Chen, for the purpose of improving stability of the rail by mounting the rail to the foundation.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785